DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4842174, hereinafter ‘Sheppard’) in view of Messick (US 5661370).
Sheppard discloses a vehicular mobile device holder, comprising: a base (14) that simultaneously extends between a planar proximal end (12) and a planar distal 5end (18), and curves about a longitudinal axis and a latitudinal axis (see Fig. 1), so that the planar distal end is oriented at an angle of inclination relative to planar proximal end of approximately sixty-five to eighty degrees relative to the longitudinal axis (see Fig. 1, term approximately eliminates need to be exactly within the claimed angle range); except does not expressly disclose the four distinct walls as claimed.
However, Messick teaches a similar flexible support arm being constructed with four distinct walls (see Figs. 3-5) that is able to be contorted like that of Sheppard.
Because Sheppard and Messick both teach flexible support arms, it would have been obvious to one of ordinary skill in the art to substitute the square profile arm taught by Messick for the round profile arm taught by Sheppard to achieve the predictable result of securely holding an object at a desired location.
Sheppard as modified above further discloses 10a flange provided along the planar proximal end for engaging a console of a vehicle (12, see Figs. 1, 6); a protruded guide disposed along a majority of a periphery of the planar distal end (24); a connector hole in the base for operatively associating a connector to the console through the connector hole (49s); 25the vehicle is a Corvette C7 (vehicle is not part of the claimed structure so further limitations on the vehicle are not patentably defining).
4.	Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard et al. (US 4842174, hereinafter ‘Sheppard’) in view of Messick (US 5661370) as applied to claims 1, 2, 4-6  above, and further in view of Moon (US 2016/0254693).
Sheppard as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the charging pad as claimed.
However, Moon teaches providing a phone holder (120) with a charging pad (para 0045) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the charging pad taught by Moon to the distal end of the holder taught by Sheppard as modified above, in order to wirelessly charge the device as taught by Moon.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 2, 2021